Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Oblack et al in view of Baker et al and Henry, and Connelly (US 20160375317) are the closest prior arts to the claimed invention but fails to teach the claimed invention as whole being a spherical casing having an inner portion and an outer portion wherein the outer portion includes an outer surface having a serpentine continuous channel extending toward the inner portion from the outer surface, the serpentine continuous channel having a depth, a first width associated with the outer surface and a second width associated with a bottom channel surface wherein the second width is less than the first width; a void region encompassed by an inner surface of the spherical casing; a circular access port configured associated with the spherical casing configured to access the void region from the outer portion; a circular plug removably attached to the outer portion and configured to cover the circular access port; one or more attachment loops secured to the outer portion; and one or more resistance bands removably coupled to one of the one or more attachment loops. And/or a spherical shell having an outer surface wherein the outer surface includes a serpentine continuous channel extending toward an inner portion of the spherical shell from the outer surface, the serpentine continuous channel having a depth, a first width associated with the outer surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784